 


110 HRES 1270 EH: Commending the efforts of those who sought to block an international arms transfer destined for Zimbabwe, where the government has unleashed a campaign of violence and intimidation against members of the political opposition, and for other purposes.
U.S. House of Representatives
2008-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
110th CONGRESS 
2d Session 
H. RES. 1270 
In the House of Representatives, U. S.,

June 18, 2008
 
RESOLUTION 
Commending the efforts of those who sought to block an international arms transfer destined for Zimbabwe, where the government has unleashed a campaign of violence and intimidation against members of the political opposition, and for other purposes. 
 
 
Whereas following the conduct of presidential and parliamentary elections on March 29, 2008, Zimbabwe’s liberator-turned-despot, Robert Mugabe, unleashed a campaign of terror and intimidation against opposition members, supporters, and other civilians in a desperate attempt to cling to power; 
Whereas human rights groups have documented numerous incidents of state-sponsored political violence in Zimbabwe in recent years, and substantial political violence and human rights violations committed by government agents accompanied parliamentary elections in 2000 and 2005, and the presidential election in 2002; 
Whereas reports from the region indicate that the Mugabe regime intends to continue this well-established pattern of state-sponsored and targeted violence and intimidation in the run-up to a second round of voting on June 27, 2008; 
Whereas the Department of State found in its 2007 Country Reports on Human Rights Practices that the Mugabe regime engaged in the pervasive and systematic abuse of human rights, which increased significantly in 2007, and reported that state-sanctioned use of excessive force increased, and security forces tortured members of the opposition, student leaders, and civil society activists; 
Whereas the Zimbabwe Human Rights NGO Forum documented 586 incidents of torture, 855 incidents of assault, and 19 incidents of politically-motivated abductions and kidnappings in 2007 alone; 
Whereas Freedom House declared the Mugabe regime to be one of the world’s most repressive; 
Whereas Human Rights Watch reported on April 19, 2008, that the Mugabe regime had established a network of informal detention centers to beat, torture, and intimidate political opponents and other civilians; 
Whereas following the March 29 elections in Zimbabwe, a Chinese vessel, the An Yue Jiang, arrived in South Africa carrying a shipment of weapons for the Zimbabwean Defense Force that reportedly included 3,000,000 rounds of AK–47 ammunition, 1,500 rocket-propelled grenades, and 3,000 mortar bombs and tubes; 
Whereas the delivery of such arms would only further degrade the security situation in Zimbabwe, which has already been compromised, as the materiel are likely to be used by government security forces and militias to further abuse, torture, and kill members of the political opposition and other civilians; 
Whereas the dock and freight workers of the South African Transport and Allied Workers Union refused to unload the shipment or transport its cargo; 
Whereas the International Transport Workers’ Federation (ITF) called for an international boycott of the vessel, stating, There’s no prospect of there being a sudden external invasion of Zimbabwe. And so it is very difficult for anyone to conclude that this ammunition is likely to be used for anything other than to take action against opposition groups; 
Whereas the Congress of Southern African Trade Unions joined in the call by the ITF and others for an international boycott of the vessel; 
Whereas the High Court of the South African port city of Durban blocked the reported weapons transfer and ordered South African authorities to prevent the vessel’s passage through South African waters; 
Whereas press reports suggest that other governments in the region, including those of Mozambique and Tanzania also denied the vessel permission to dock at their ports; 
Whereas Zambian President and Southern African Development Community (SADC) Chairman Levy Mwanawasa commended South Africa and Mozambique for blocking the arms shipment, stating, I hope this will be the case with all the countries because we do not want a situation which will escalate the situation in Zimbabwe more than what it is; 
Whereas despite the SADC chairman’s appeal to member nations to block the delivery of ammunition of Zimbabwe and China’s alleged recall of the An Yue Jiang, Zimbabwe’s Deputy Information Minister Bright Matonga announced the shipment had arrived in Harare on or around May 16, 2008; 
Whereas while Beijing has denied that the shipment reached its destination, speculation on the possible surreptitious delivery of weapons to Harare continues; 
Whereas the United States has been vocal in its condemnation of the atrocities and violence in Zimbabwe, and has implemented targeted financial and travel sanctions against select members of the Mugabe regime and others who have engaged in actions or policies to undermine Zimbabwe’s democratic processes or institutions; 
Whereas in violation of the Vienna Convention, American diplomats and officials from other embassies in Harare have been repeatedly harassed by elements of the Mugabe regime in retaliation for their repeated protests against the ongoing state-sponsored campaign of terror ahead of the June 27 presidential runoff election, including the detention of the American ambassador’s vehicle for several hours on May 13, 2008, and the detention of 5 American embassy staff and 2 local embassy workers on June 5, 2008; and 
Whereas Congress expressed its opposition to the Mugabe regime’s undemocratic policies in the Zimbabwe Democracy and Economic Recovery Act of 2001, and other subsequent legislation: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and commends the efforts of southern African trade unions, religious leaders, and advocacy groups to raise awareness about the possible weapons transfer to Zimbabwe as part of a campaign to address the worsening political, economic, and humanitarian crisis in Zimbabwe; 
(2)recognizes and commends the efforts of those southern African governments which denied access through their national territories for a weapons shipment destined to be received by a regime that continues to perpetuate gross human rights violations against its own citizens; 
(3)urges the United States to continue to work with African governments and multilateral institutions to compel Robert Mugabe’s regime to respect the will of its citizens and find a peaceful and timely solution to the current political standoff; and 
(4)urges the Permanent Representative of the United States at the United Nations to advocate for an international moratorium on all shipments of arms, weapons, and related goods and services to Zimbabwe until the current political crisis has been resolved and democracy, human rights, and the rule of law are respected by the Government of Zimbabwe. 
 
Lorraine C. Miller,Clerk.
